Citation Nr: 0637013	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  03-08 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for irritable colon 
syndrome, claimed as due to ionizing radiation exposure.
 
2.  Entitlement to service connection for bladder cancer, 
claimed as due to ionizing radiation exposure.

3.  Entitlement to service connection for a stomach 
condition, claimed as due to ionizing radiation exposure.

4.  Entitlement to service connection for skin cancer, 
claimed as due to ionizing radiation exposure.

5.  Entitlement to service connection for a kidney condition, 
claimed as due to ionizing radiation exposure.

6.  Entitlement to service connection for hemorrhoids, 
claimed as due to ionizing radiation exposure.


7.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of the lumbar spine and cervical 
spine, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, and was remanded in January 2005.  It is advanced 
on the Board's docket.  


FINDINGS OF FACT

1.  In November 1982, the Board denied service connection for 
cervical and lumbar spine arthritis.

2.  Evidence added to the record after the Board's November 
1982 decision, on the issue of service connection for 
cervical and lumbar spine arthritis, is either cumulative or 
redundant of the evidence of record in November 1982; does 
not relate to an unestablished fact necessary to substantiate 
the claim; and does not raise a reasonable possibility of 
substantiating the claim.


3.  The record fails to demonstrate the veteran's exposure to 
ionizing radiation or radiation-risk activity in service.

4.  Clinical evidence fails to etiologically link any claimed 
disease or disorder to active service.

5.  Kidney calculi are not shown to have been manifested 
within a year after discharge from service.       


CONCLUSIONS OF LAW

1.  The November 1982 Board decision is final.  38 U.S.C.A. § 
4004(b) (1976, 1982); 38 C.F.R. § 19.104 (1983).

2.  New and material evidence was not received after November 
1982, on the claim of entitlement to service connection for 
arthritis, cervical and lumbar spine, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2000).

3.  The criteria for service connection for irritable colon 
syndrome, bladder cancer, stomach condition, skin cancer, 
kidney condition, and hemorrhoids are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2006).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Cervical and Lumbar Spine 
Arthritis

A claim which has been denied in an unappealed Board or RO 
decision cannot thereafter be reopened and allowed.  38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002). The exception to 
this rule is in 38 U.S.C.A. § 5108 (West 2002), which permits 
the Secretary to reconsider a disallowed claim if new and 
material evidence is presented.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted to agency decision-makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a) (2000); see 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Evidence 
submitted to reopen is generally presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam).  
All evidence received since the last final disallowance is 
considered.  Evans, 9 Vet. App. at 283.

The Board notes that 38 C.F.R. § 3.156(a) was amended, but 
the new version as currently found in 38 C.F.R. § 3.156 
(2006) applies to claims filed on or after August 29, 2001.  
Because the veteran filed a claim to reopen before then, the 
earlier version, discussed above, applies.  No other standard 
than that articulated in the regulation applies to the 
determination whether evidence is new and material.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In 1949, the veteran filed an initial service connection 
claim concerning, among other things, a disability he 
characterized as "back trouble," and not specifically as 
arthritis.  A July 1949 rating decision denied the claim.  In 
August 1949, the veteran was notified of the denial and of 
his appeal rights.  He did not initiate appeal.  In 1981, he 
filed another claim characterized as disability of the "back 
and legs."  In September 1981, the RO denied service 
connection for "degenerative changes," cervical and lumbar 
spine, although pension was granted then based on such and 
other clinical findings.  A September 15, 1981 letter 
notified the veteran of the decision and of his appeal 
rights.  In May 1982, the RO also issued a rating decision 
denying service connection for, among other things, residuals 
of back injury.     

On appeal of the September 1981 decision, in November 1982, 
the Board confirmed the RO's denial of service connection for 
a back disability, and specifically, arthritis in the 
cervical and lumbar spine.  The veteran took no further 
action on his arthritis claim until 2000, when he filed a 
claim to reopen.  In November 2000, the RO determined that 
new and material evidence was not submitted to reopen the 
claim.  The veteran then perfected an appeal to the Board.  
In this appeal, the veteran contends that standing watch on 
deck, including aboard the U.S.S. Franz Siegel in 1944-45 and 
U.S.S. Jonathan P. Dolliver in 1943-44, could have caused his 
arthritis.  See April 2005 statement.            

Based on the above, the November 1982 Board decision is the 
last final decision on the issue of service connection for 
arthritis, cervical and lumbar spine.  New and material 
evidence must have been added thereafter to enable the Board 
to reopen the claim and adjudicate the claim anew, based on a 
review of the entire record.

The Board concludes that new and material evidence has not 
been added to the record after November 1982, to permit 
reopening of the claim.  Essentially, the basis for the 
Board's 1982 denial, specifically on the issue of service 
connection for cervical and lumbar spine arthritis, was that 
arthritis is not shown to have been manifested in service, 
and was initially diagnosed in 1981, some 35 years after 
discharge from service.  Service connection may be granted 
for a disability resulting from disease or injury incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002).38 C.F.R. § 3.303 (2006).  
Presumptive service connection is permissible with evidence 
of manifestation of arthritis in the spine to a minimum 
compensable degree within a year after discharge.  38 C.F.R. 
§§ 3.307, 3.309(a) (2006).  

The majority of the new clinical evidence added to the 
record, after 1982, does not even concern the veteran's 
spinal arthritis.  What little does address arthritis, 
concerns, at best, present manifestation of arthritis.  See 
VA outpatient clinical records dated within the last several 
years referring to "lumbar back" as an ongoing problem; 
August 2000 VA clinical record reflecting assessment of 
cervical degenerative joint disease; March 2003 VA clinical 
record listing osteoarthritis in the back as an active 
diagnosis.  

Given that the 1982 denial was based on lack of evidence that 
arthritis was not shown during service, and that the earliest 
clinical evidence of manifestation of arthritis was not until 
decades after discharge, contemporaneous clinical evidence 
that the veteran still has arthritis is new only to the 
extent that it is dated within the last several years and did 
not exist in 1982.  The fact that the veteran still has 
arthritis is not material evidence, particularly given that 
it was known, in November 1982, that the veteran has cervical 
and lumbar arthritis.  Merely adding contemporaneous clinical 
evidence that he has arthritis does not meet the governing 
materiality standard.  Material evidence, under the 
circumstances of this case, would include, e.g., new evidence 
not previously considered showing that arthritis was 
diagnosed in service, or at least within one year after 
discharge.  The record did not show such evidence in 1982, 
and the present record is no different in that respect.  Nor 
does any clinical evidence indicate that presently diagnosed 
arthritis is etiologically related to active duty.  38 C.F.R. 
§ 3.303 (2006).  The veteran's bare lay allegation that 
standing on deck caused his present arthritis is not 
competent evidence on etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992) (lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of, or may be readily recognized by, 
lay persons, it is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation).          

Based on the foregoing, the Board concludes that new and 
material evidence has not been added to the record since 
November 1982, on the issue of service connection for 
cervical and lumbar spine arthritis.  Without new and 
material evidence, the Board has no basis to reopen the claim 
and no jurisdiction to adjudicate the underlying service 
connection claim.  Service connection remains denied.    

II.  Service Connection

The veteran contends that his irritable colon syndrome, 
bladder cancer, stomach condition, skin cancer, hemorrhoids, 
and kidney condition are due to in-service exposure to 
ionizing radiation.  In February 2000, he stated that he was 
so exposed in 1945, aboard the U.S.S. Franz Siegel.  
Elsewhere, he reported that he had ionizing radiation as a 
result of nuclear testing aboard the U.S.S. Middlebury in 
July 1945 or from July to August 1945, during which time the 
ship was at Eniwetok, Marshall Islands.  In a statement dated 
in April 2005, the veteran reported standing watch outside, 
exposed to the South Pacific sun, and contends that sun 
exposure, alone, or in combination with radiation exposure, 
caused his skin cancer.  

Service connection is granted for disability resulting from 
injury or disease in active duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, 
certain chronic diseases, to include arthritis and certain 
types of cancer (e.g., leukemia), are subject to presumptive 
service connection if manifested to a minimum compensable 
degree within a year after discharge from service.  38 C.F.R. 
§§ 3.307, 3.309(a) (2006).  

With respect to the disabilities claimed to have resulted 
from ionizing radiation exposure, special provisions permit 
presumptive service connection for enumerated diseases.  38 
U.S.C.A. § 1112(c), 1137 (West 2002); 38 C.F.R. § 3.309(d) 
(2006).  They are limited to leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, 
cancer of the urinary tract, bronchiolo-alveolar carcinoma, 
cancer of the bone, cancer of the brain, cancer of the colon, 
cancer of the lung, and cancer of the ovary.  The term 
urinary tract refers to the kidneys, renal pelves, ureters, 
urinary bladder, and urethra.  38 C.F.R. § 3.309(d), Note 
(2006).  If the evidence shows the veteran has one of the 
above enumerated diseases and was exposed to ionizing 
radiation, then service connection is to be granted.  For the 
purposes of presumptive service connection, the enumerated 
cancers concern the primary cancer site, and not where the 
enumerated cancer resulted from metastasis of a non-
enumerated cancer.  See VAOPGCPREC 9-90 (April 30, 1990). 

Claims based on ionizing radiation exposure are entitled to 
special evidentiary development, and service connection, with 
proof of exposure to ionizing radiation and manifestation of 
a "radiogenic disease," even if presumptive provisions 
above are inapplicable.  See 38 C.F.R. § 3.311 (2006).  The 
enumerated "radiogenic diseases" are: all forms of leukemia 
except for chronic lymphatic (lymphocytic) leukemia, thyroid 
cancer, breast cancer, lung cancer, bone cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2) (2006).

First, the Board notes that the veteran's argument that he 
had "passed" a physical examination before induction into 
the Navy but has had various health problems since service, 
without more, is not sufficient evidence to show positive 
etiological link between any claimed disability and military 
service.  Service connection, in general, requires medical 
evidence or clinical opinion of a link between the two.  
38 C.F.R. § 3.303 (2006); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layperson is generally not capable of opining 
on matters requiring medical knowledge).

Of the various claimed disabilities, the only one that is 
encompassed within the above enumerated diseases for 
presumptive service connection is bladder cancer.  The record 
reflects the history of bladder cancer, apparently first 
diagnosed in the mid-1970.  See Dr. Cookson's December 2000 
letter.  The veteran also has a history of skin cancer; 
treatment therefor is documented as recently as within the 
last two years, in VA clinical records.  While skin cancer is 
not subject to the ionizing radiation presumptive service 
connection provisions at 38 C.F.R. § 3.309(d), it nonetheless 
can be service-connected with proof of exposure to ionizing 
radiation and diagnosis thereof, as it is deemed a radiogenic 
disease.  See 38 C.F.R. § 3.311.  Further, notwithstanding 
provisions concerning radiation exposure, direct service 
connection under 38 C.F.R. § 3.303 is not precluded for any 
cancer or other claimed disability if medical evidence 
supports it.     

As for irritable colon syndrome and hemorrhoids, they are not 
cancers and are not subject to the special provisions 
governing radiation claims.  Nonetheless, if the evidence 
links those disabilities to service, then service connection 
may be granted on a direct-causation basis.  38 C.F.R. 
§ 3.303.  In this case, however, the record is not clear 
whether either is presently diagnosed as active.  For 
instance, hemorrhoids are documented in private clinical 
records as long ago as in 1975, but recent clinical records 
do not reflect current hemorrhoids.  

As for the claimed "stomach condition" and "kidney 
condition," the veteran does not specify what specific 
diagnoses are the bases for those claims.  Recent clinical 
evidence of record, however, reflects history of kidney 
stones, but not currently active diagnosis as to a renal 
disease.  It is unclear what "stomach condition" is being 
claimed, but records dated within the last few years reflect 
gastrointestinal complaints like abdominal pain, diarrhea, 
and constipation, and these also could be related to the 
irritable colon syndrome claim.  There is some indication 
that such complaints are associated with intolerance to 
certain prescribed medications, to include those taken for 
gastroesophageal reflux disease.  Calculi of the kidney 
(history of kidney stones is demonstrated) and peptic ulcers 
(not specifically diagnosed here) are subject to presumptive 
service connection under 38 C.F.R. 
§§ 3.307, 3.309(a).             

The record does not support granting service connection on a 
direct basis for any of the claimed disabilities.  They are 
not mentioned in the service medical records, and no post-
service clinical evidence links them to active duty, 
including claimed sun exposure in the South Pacific.  

Nor can the claimed cancers be service-connected 
presumptively under 38 C.F.R. §§ 3.307, 3.309(a) as the 
veteran's cancers are not shown to have been manifested 
within the requisite presumptive period.  As the claimed 
cancers are not linked to service or manifested to the 
requisite degree within the initial post-service year, the 
Board need not address whether service connection may be 
granted for apparently inactive cancer on the basis that it 
is considered a chronic disease.  See, e.g., 38 C.F.R. 
§ 3.309(a).  Nor does the record document manifestation of 
kidney stones within a year after discharge.  While the 
veteran has complained of multiple gastrointestinal symptoms, 
a peptic ulcer diagnosis is not shown, much less within the 
presumptive period.   
   
That said, the remaining viable theory is that based on 
ionizing radiation exposure, whether presumptively or based 
on radiogenic disease associated with such exposure.  On the 
issue of radiation exposure, the Board has considered copies 
of what were described in an August 2003 Decision Review 
Officer conference report as "a personalized journal of 
events which [the veteran] indicates took place during the 
period of July 5, 1945 (0000 hours) through August 22, 1945 
(2000 hours)" and what appears to be a declassified copy of 
"Armed Guard Unit" report for the Middlebury Victory 
indicating that that ship was in Eniwetok, for less than a 
month from July to August 1945.  Also of record is a copy of 
a declassified "Secret Log" for the Middlebury Victory 
reflecting, consistent with aforementioned records, that the 
ship anchored at Eniwetok in July 1945.  Also included is a 
personnel record listing the crew, including the veteran, 
aboard the Middlebury Victory.  The veteran also obtained lay 
statements from Navy veterans who reported that they had 
served with the veteran and that they were aboard that ship 
when atomic testing took place in Eniwetok.  All of this 
evidence, together, indicates that the veteran served aboard 
the ship as claimed, but does not satisfactorily demonstrate 
radiation exposure as claimed. 

The Board recognizes that there are special evidentiary 
development procedures associated with claims of exposure to 
ionizing radiation.  38 C.F.R. § 3.311; Earle v. Brown, 6 
Vet. App. 558 (1994).  Such development could involve review 
of, among other things, the service personnel records, 
temporary duty orders, and unit records, that could document 
exposure or likely exposure to ionizing radiation, not 
limited to a Defense Threat Reduction Agency (DTRA) report.  
However, in this case, the DTRA determined that the first 
nuclear detonation at Eniwetok was in April 1948, associated 
with operation SANDSTONE, which is consistent with the dates 
of Operation SANDSTONE in 38 C.F.R. § 3.309(d).  That event 
post-dates conclusion of the veteran's active duty by more 
than two years.  The veteran has not alleged, and the record 
does not otherwise indicate, that the circumstances of his 
Navy service could have involved "radiation  risk activity" 
other than at Eniwetok and explicitly acknowledged in the 
regulations to have taken place within the veteran's active 
duty period (e.g., he is not reported to have participated in 
U.S. occupation of Hiroshima or Nagasaki during the 
statutorily prescribed period of time; or in Operation 
TRINITY, which took place during the veteran's active duty 
period).  38 C.F.R. § 3.309(d).  In fact, the DTRA reported 
in March 2003, based on the veteran's report that, in mid-
July 1945, nuclear testing took place in Eniwetok aboard the 
Middlebury Victory, that nuclear testing took place at that 
time in Alamogordo, New Mexico, in connection with Project 
TRINITY.  There is no allegation or evidence that the veteran 
was in Alamorgordo during his Navy service.  The DTRA also 
reported that, based on available dosimetry data, it could 
not confirm record of veteran's radiation exposure.  Under 
the circumstances, the Board fails to see bases for further 
development such as that discussed in Earle v. Brown, 6 Vet. 
App. 558 (1994).  And, in light of official information that 
nuclear testing did not take place in Eniwetok until years 
after the veteran's discharge, his contentions, even if 
buttressed with the collective memories of other Navy 
veterans reporting nuclear testing in Eniwetok in 1945, 
cannot be the basis to conclude radiation exposure did take 
place as claimed.   

With respect to the allegations concerning service aboard 
other ships, "Notice of Separation from U.S. Naval Service" 
reflects active duty included service aboard the U.S.S. 
Jonathan P. Dolliver and U.S.S. Franz Siegel.  However, to 
the extent that the veteran said he was exposed to radiation 
aboard the Franz Siegel, the February 2000 statement is the 
only submittal in which he makes that allegation.  It is 
unclear whether, by that statement, he meant to report 
exposure aboard the Middlebury Victory, as he had done so 
multiple times elsewhere during the appeal period, 
particularly given that he claimed exposure aboard the Franz 
Siegel in 1945, the same year he stated he was so exposed 
aboard the Middlebury Victory.  The RO consistently has 
construed the allegation to be that exposure was aboard the 
Middlebury Victory.  See Statement of the Case (SOC) and 
September 2003 Supplemental SOC (SSOC).  The record reflects 
no communication from the veteran or his representative that 
the RO is incorrect in that respect (that is, radiation 
occurred aboard the Franz Siegel as well, and thus, the RO's 
analysis is incomplete).   

Based on all of the foregoing, the veteran is not shown to 
have participated in a radiation-risk activity, and thus, is 
not a radiation-exposed veteran for the purposes of 
presumptive service connection.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Nor is further development required 
for radiogenic diseases.  38 C.F.R. § 3.311.  Service 
connection is not otherwise warranted on a direct basis or 
non-radiation-specific presumptive service connection 
provisions.  Thus, the Board concludes that the preponderance 
of the evidence is against the claim.  There is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and any medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that the 
claimant is expected to provide.  It must ask him to provide 
any pertinent evidence he has.  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the appeal, the Board remanded this claim for 
compliance with the duty to notify.  Consistent with that 
remand, the veteran was sent a letter in March 2005 asking 
him to identify the sources of evidence he believes is 
pertinent to his claim.  He was provided blank VA Forms 21-
4142 to facilitate VA's claim development assistance.  Before 
then, the SOC and September 2003 SSOC was issued, and they 
discussed specific regulatory requirements governing the 
claim, including direct service connection, various 
presumptive service connection criteria, and special 
provisions concerning radiation exposure claims.  Thus, the 
veteran was placed on notice as to why the claim was denied, 
and had an opportunity to identify additional sources of 
existing, pertinent evidence in light of the RO's 
determination in the SOC and 2003 SSOC.  The veteran executed 
them in blank (he did not complete the forms, identifying, 
e.g., doctors or treatment providers, to identify sources of 
missing evidence).  The 2005 letter also advised the veteran 
of his and VA's respective claim development 
responsibilities, and that a claimant ultimately is 
responsible for claim substantiation notwithstanding the duty 
to assist.  He also was told that he can submit any pertinent 
evidence in his possession, to meet the "fourth element" 
notice requirement.  That requirement was reinforced later, 
with the citation of 38 C.F.R. § 3.159, from which the 
"fourth element" is derived, in the 2006 SSOC.  

The Board fails to find prejudice due to timing of the 
notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
AOJ, the Board must consider whether a claimant has been 
prejudiced thereby); 38 C.F.R. § 20.1102 (2006) (harmless 
error).  After the second (last) SSOC was issued, the veteran 
waived his right to a full 60-day comment period, and said 
that he has no additional evidence to submit.  Even 
thereafter, when he was sent a notice consistent with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (notice of what 
criteria govern evaluation of degree of disability, and of 
effective dates for service connection and evaluation of 
degree of disability), in June 2006, and advised that he has 
additional opportunity to send evidence to the Board, citing 
38 C.F.R. § 20.1304, he did not exercise his right to do so.  
Nor did he report that new evidence exists, but that he needs 
more time to submit it or VA assistance to secure it.  Nor 
was there any such report as of November 2006, when the 
veteran's representative submitted additional argument to 
support the claim.         
  
The Board also concludes that special notice requirements 
concerning "new and material evidence" claims were met.  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims held that VA's duty to notify a 
claimant seeking to reopen a claim included notice of 
evidence and information necessary to reopen the claim and to 
establish entitlement to the underlying service connection 
claim.  The Court further determined that VA must, in the 
context of a claim to reopen, address the specific basis or 
bases for prior denial and respond with a notice that 
specifically describes what evidence would be necessary to 
substantiate that element(s) required to establish service 
connection as deemed insufficient in the previous denial.  As 
explained above, the Board has concluded that the veteran was 
given notice of what evidence is needed to establish 
entitlement to the underlying service connection claim.  As 
for notice on the new and material evidence standard, the 
March 2005 letter, sent well before the Court's Kent 
decision, explained that "new" evidence is existing 
evidence that is submitted to VA for the first time.  To the 
extent contemporaneous evidence not in existence in 1982 was 
added to the record in the course of this appeal, as 
explained, the "new" evidence criterion was met.  The 2005 
letter also explained that, for the evidence to be 
"material," it cannot "simply be repetitive or cumulative" 
of previously submitted evidence, putting the veteran on 
notice that the fact that he still has arthritis is not 
considered material evidence.  The letter also explained that 
the current record does not show that arthritis was incurred 
in, or aggravated by, active military service, referring to 
evidence of cause-effect nexus, or manifestation of arthritis 
in service.  Further, the January 2006 SSOC explained that 
the record still fails to show manifestation of arthritis 
within the presumptive period, as it said a 1981 private 
clinical record indicates that the veteran's back disability 
began some 10 years after discharge.  Nonetheless, in March 
2006, the veteran wrote that he has no other information or 
evidence that substantiates his claim.  Based on the 
foregoing, the Board concludes that Kent notice requirements 
were met.       

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim.  The claims file includes the veteran's service 
medical records, the veteran's written statements in support 
of his claim, VA and private clinical records, and official 
records concerning the veteran's Navy service associated with 
claimed radiation exposure.  The record does not indicate 
other sources of missing evidence identified by the veteran 
as pertinent to his claim.  Thus, the Board concludes that 
the duty to assist was met.      


	(CONTINUED ON NEXT PAGE)




ORDER

No new and material evidence having been received, the claim 
of entitlement to service connection for arthritis of the 
cervical and lumbar spine is not reopened and remains denied.

Service connection for irritable colon syndrome, bladder 
cancer, stomach condition, skin cancer, kidney condition, and 
hemorrhoids is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


